Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 07/01/2022.
Claims 1, 8, and 16 have been amended; claims 1- 2, 4 - 6, 8 -9, 11 – 14, 16 -17, 19 – 21, 23 – 24, and 26 - 29 have been examined and are pending in this application. 
Response to Arguments
Applicant’s arguments on page 2 of the response filed on 07/01/2022, with respect to the
rejection(s) of claims 1- 2, 4 - 6, 8 -9, 11 – 14, 16 -17, 19 – 21, 23 – 24, and 26 – 29 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ingale (U.S. 20200214070 A1) and Xu et al, (U.S. 20190029066 A1).
Examiner’s Note
            The citation used for Gage et al. (No.: 20190059128 A1) is supported by provisional application No. 62547452 filed on 08/18/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-6, 8, 12-14, 16, 19-21, 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (U.S. Application 20190059128 A1; Hereinafter “Gage”) in view of Ingale et al. (US 20200214070 A1; Hereinafter “Ingale”).
Regarding claim 1, Gage teaches a method for resuming a connection performed at a network node comprising (Gage: para [0236] “A further aspect of the present disclosure provides a serving node of a radio access network (RAN), the anchor node comprising: at least one processor; and non-transitory computer readable software instructions configured to control the at least one processor to implement a method for managing a UE context of a user equipment (UE) operating in the INACTIVE mode.”): 
receiving, from a first network node (anchor RAN node 510) at a second network node (serving RAN node 530), a user equipment (UE) context (NCC value)(e.g. current NCC and K.sub.eNB* or K.sub.gNB*).”)) by the first network node (Gage: Para [0151-0155] fig.7B, “the anchor RAN node 510 can return a UE context retrieval response to the serving RAN node 530 that includes any or all of : [0153] RRC configuration information provided to the UE 202 by the anchor RAN node 510 (e.g. rrcConfig1); [0154] UE capabilities (e.g. ueCapabilities) previously determined by the anchor RAN node 510 (e.g. supported cryptographic algorithms); and [0155] UE security association information (e.g. current NCC and K.sub.eNB* or K.sub.gNB*).”);
sending, from the second network node to a UE, a resume request message including a freshness parameter (cryptographic algorithm) and the UE context (NCC value) (Gage: Para [159], fig 7B: The serving RAN node 530 transmits a message to the UE 202 (e.g. in Msg4bis) that includes a resume command, the cryptographic algorithm selected by the serving RAN node 530 and the NCC value received from the anchor RAN node 510. The cryptographic algorithm and the NCC value can be provided in cleartext in a lower layer element of Msg4bis, e.g. a MAC control element (CE) or PDCP information element..”); and
Gage does not explicitly teach receiving, from the UE at the second network node, a resume response message including an authentication token generated based on the freshness parameter and the UE context.
However, in an analogous art, Ingale teaches receiving, from the UE at the second network node, a resume response message including an authentication token generated by the freshness parameter and the UE context (Ingale: para[0016], “The UE 102 then calculates a new KeNB* from either the new NH (if a new NCC value was received) or the current KeNB*, using the target cell's PCI and its frequency EARFCN-DL in the target cell…The UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching Ingale into the method of Gage to include receiving by the UE a response message including an authentication token because it will improve the security of the system by providing integrity and confidentiality of the network (Ingale: para [0013]).
Regarding claim 4, Gage in view of Ingale teaches independent claim 1. Ingale teaches wherein the UE context comprises an access stratum (AS) integrity key (Ingale: para [0015], “The source eNB responds with a Retrieve UE Context Response message to the target eNB on X2 interface including the UE context comprising the AS security context”).
Regarding claim 5, Gage in view of Ingale teaches independent claim 1. Ingale teaches wherein the freshness parameter is a temporary cell radio network temporary identifier (Ingale: para [0063], “the UE ID is either a resume identifier (i.e. Resume ID), referred as implicit radio network temporary identifier (I-RNTI) or a last serving cell allocated C-RNTI”)
Regarding claim 6, Gage in view of Ingale teaches independent claim 1. Ingale teaches wherein the authentication token is shortResumeMAC-1(Ingale: para [0064], “the first authentication token is shortened message authentication code for integrity check (MAC-I) referred as ShortMAC-I or ShortResumeMAC-I. The ShortMAC-I is determined using at least one of a last serving cell allocated C-RNTI, a last serving cell physical cell identifier (PCI), and a target cell ID calculated using the RRC integrity security key of the last serving cell”).
Regarding claim 8, Gage teaches a method for resuming a connection performed at a user equipment comprising ( Gage: paragraph [0236] “A further aspect of the present disclosure provides a serving node of a radio access network (RAN), the anchor node comprising: at least one processor; and non-transitory computer readable software instructions configured to control the at least one processor to implement a method for managing a UE context of a user equipment (UE) operating in the INACTIVE mode.”): 
receiving, from a first network node (serving RAN node 530) at a user equipment (UE), a resume request message including a freshness parameter (cryptographic algorithm) and a UE context (NCC value) (Gage: Para [159], fig 7B: The serving RAN node 530 transmits a message to the UE 202 (e.g. in Msg4bis) that includes a resume command, the cryptographic algorithm selected by the serving RAN node 530 and the NCC value received from the anchor RAN node 510. The cryptographic algorithm and the NCC value can be provided in cleartext in a lower layer element of Msg4bis, e.g. a MAC control element (CE) or PDCP information element..”);
Gage does not explicitly teach generating, at the UE, an authentication token based on the freshness parameter and the UE context; and sending, to the first network node, a resume response message including the authentication token.
However, in an analogous art, Ingale teaches generating, at the UE, an authentication token based on the freshness parameter and the UE context (Ingale: para [0016], “The UE 102 then calculates a new KeNB* from either the new NH (if a new NCC value was received) or the current KeNB*, using the target cell's PCI and its frequency EARFCN-DL in the target cell”); and 
sending, to the first network node, a resume response message including the authentication token (Ingale: para [0016], “The UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching Ingale into the method of Gage to include receiving by the UE a response message including an authentication token because it will improve the security of the system by providing integrity and confidentiality of the network (Ingale: para [0013]).
Regarding claim 12, claim 12 is rejected under the same rational as claim 4.
Regarding claim 13, claim 13 is rejected under the same rational as claim 5.
Regarding claim 14, claim 14 is rejected under the same rational as claim 6.
Regarding claim 16, Gage teaches a network node for resuming a connection, comprising: at least one processing circuitry (Gage: para [0236] “A further aspect of the present disclosure provides a serving node of a radio access network (RAN), the anchor node comprising: at least one processor”); and 
at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the network node to (Gage: para [0236] “non-transitory computer readable software instructions configured to control the at least one processor to implement a method for managing a UE context of a user equipment (UE) operating in the INACTIVE mode.”): 
receive, from a first network node (anchor RAN node 510) at a second network node (serving RAN node 530), a user equipment (UE) context (NCC value)(e.g. current NCC and K.sub.eNB* or K.sub.gNB*).”)) by the first network node (Gage: Para [0151-0155] fig.7B, “the anchor RAN node 510 can return a UE context retrieval response to the serving RAN node 530 that includes any or all of : [0153] RRC configuration information provided to the UE 202 by the anchor RAN node 510 (e.g. rrcConfig1); [0154] UE capabilities (e.g. ueCapabilities) previously determined by the anchor RAN node 510 (e.g. supported cryptographic algorithms); and [0155] UE security association information (e.g. current NCC and K.sub.eNB* or K.sub.gNB*).”);
send, from the second network node to a UE, a resume request message including a freshness parameter (cryptographic algorithm) and the UE context (NCC value) (Gage: Para [159], fig 7B: The serving RAN node 530 transmits a message to the UE 202 (e.g. in Msg4bis) that includes a resume command, the cryptographic algorithm selected by the serving RAN node 530 and the NCC value received from the anchor RAN node 510. The cryptographic algorithm and the NCC value can be provided in cleartext in a lower layer element of Msg4bis, e.g. a MAC control element (CE) or PDCP information element..”); and
Gage does not explicitly teach receive, from the UE at the second network node, a resume response message including an authentication token generated based on the freshness parameter and the UE context.
However, in an analogous art, Ingale teaches receive, from the UE at the second network node, a resume response message including an authentication token generated by the freshness parameter and the UE context (Ingale: para[0016], “The UE 102 then calculates a new KeNB* from either the new NH (if a new NCC value was received) or the current KeNB*, using the target cell's PCI and its frequency EARFCN-DL in the target cell…The UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching Ingale into the method of Gage to include receiving by the UE a response message including an authentication token because it will improve the security of the system by providing integrity and confidentiality of the network (Ingale: para [0013]).
Regarding claim 19, claim 19 is rejected under the same rational as claim 4.
Regarding claim 20, claim 20 is rejected under the same rational as claim 5.
Regarding claim 21, cl claim 21 is rejected under the same rational as claim 6.
Regarding claim 23, Gage teaches a user equipment for resuming a connection, comprising: at least one processing circuitry (Gage: paragraph [0236] “A further aspect of the present disclosure provides a serving node of a radio access network (RAN), the anchor node comprising: at least one processor”); and
 at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the user equipment to (Gage: paragraph [0236] “non-transitory computer readable software instructions configured to control the at least one processor to implement a method for managing a UE context of a user equipment (UE) operating in the INACTIVE mode.”): 
receive, from a first network node (serving RAN node 530) at a user equipment (UE), a resume request message including a freshness parameter (cryptographic algorithm) and a UE context (NCC value) (Gage: Para [159], fig 7B: The serving RAN node 530 transmits a message to the UE 202 (e.g. in Msg4bis) that includes a resume command, the cryptographic algorithm selected by the serving RAN node 530 and the NCC value received from the anchor RAN node 510. The cryptographic algorithm and the NCC value can be provided in cleartext in a lower layer element of Msg4bis, e.g. a MAC control element (CE) or PDCP information element..”);
Gage does not explicitly teach generate, at the UE, an authentication token based on the freshness parameter and the UE context; and send, to the first network node, a resume response message including the authentication token.
However, in an analogous art, Ingale teaches generate, at the UE, an authentication token based on the freshness parameter and the UE context (Ingale: para [0016], “The UE 102 then calculates a new KeNB* from either the new NH (if a new NCC value was received) or the current KeNB*, using the target cell's PCI and its frequency EARFCN-DL in the target cell”); and 
send, to the first network node, a resume response message including the authentication token (Ingale: para [0016], “The UE then sends the RRC Connection Resume Complete message both integrity protected and ciphered to the target eNB on SRB1”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching Ingale into the method of Gage to include receiving by the UE a response message including an authentication token because it will improve the security of the system by providing integrity and confidentiality of the network (Ingale: para [0013]).
Regarding claim 27, claim 27 is rejected under the same rational as claim 4.
Regarding claim 28, claim 28 is rejected under the same rational as claim 5.
Regarding claim 29, cl claim 29 is rejected under the same rational as claim 6.
Claims 2, 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (U.S. Application 20190059128 A1; Hereinafter “Gage”) in view of Ingale et al. (20200214070 A1; Hereinafter “Ingale”), and further in view of Xu et al, (U.S. 20190029066 A1, Hereinafter “Xu”).
Regarding claim 2, Gage in view of Ingale teaches independent claim 1.
Gage in view of Ingale does not explicitly teach sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message
However, in an analogous art, Xu teaches sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message (Xu: para[0170-176], “the control node in the CN transmits resume instruction information associated with the UE”, “in some implementations, when there is no data transmission requirement, the control node in the CN may not resume or refuse to resume the UE context and related UE connections.” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Xu into the modified method of Gage to include sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message because it will improve data transmission efficiency (Xu: para[0094]).
Regarding claim 9, Gage in view of Ingale teaches the independent claim 8. 
Gage in view of Ingale does not explicitly teach sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message
However, in an analogous art, Xu teaches sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message (Xu: para[0170-176], “the control node in the CN transmits resume instruction information associated with the UE”, “in some implementations, when there is no data transmission requirement, the control node in the CN may not resume or refuse to resume the UE context and related UE connections.” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Xu into the modified method of Gage to include sending, from the second network node to the UE, a connection setup message including an omission indication which instructs the UE not to send a complete message when there is no data transmission after the resume response message because it will improve data transmission efficiency (Xu: para[0094]).
Regarding claim 17, claim 17 is rejected under the same rational as claim 2.
Regarding claim 24, claim 24 is rejected under the same rational as claim 9.
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (U.S. Application 20190059128 A1; Hereinafter “Gage”), in view of Ingale et al. (20200214070 A1; Hereinafter “Ingale”) and further in view of Kim et al, (U.S. Application 20200022044 A1, Hereinafter “Kim”).
Regarding claim 11, Gage in view of Ingale teaches independent claim 8. 
Gage in view of Ingale does not explicitly teach wherein the freshness parameter is used to indicate early data transmission.
However, in an analogous art, Kim teaches wherein the freshness parameter is used to indicate early data transmission (Kim: para [0084], [0107], “According to early data transmission, the UE in the RRC_INACTIVE state may transmit uplink data without changing the RRC state to the RRC_CONNECTED state. In this case, without a UE context fetch from the anchor gNB where the UE resides, a current serving gNB may need to forward uplink data to the anchor gNB. This is possible since data transmitted in the RRC_INACTIVE state is significantly small in size”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim into the modified method of Gage to include wherein the freshness parameter is used to indicate early data transmission because It will minimize latency of data transmission in the network (Kim: para [0021]).
Regarding claim 26, claim 26 is rejected under the same rational as claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437 
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437